COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00704-CV
Style:                              Lee Ann Wheelbarger
                                    v City of El Lago and Richard Smith
Date motion filed*:                 November 6, 2013
Type of motion:                     Motion for extension of time to file the reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               September 9, 2013
         Number of previous extensions granted:              0              Current Due date: September 9, 2013
         Date Requested:                                  December 31, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          This is an appeal from trial court cause number 2010-58056-A, which was severed out of cause 2010-58056
          that is docketed under appellate cause 01-13-00619-CV. In her docketing statement in this case, appellant
          informed the Court that there is no reporter’s record in this case, although the docketing statement in
          cause 01-13-00619-CV indicates that there is a reporter’s record in that case. The court reporter has now
          filed a court reporter’s information sheet stating that there is no reporter’s record in this appeal.
          Accordingly, we dismiss the motion as moot.



Judge's signature:       /s/ Michael Massengale
                         

Panel consists of        ____________________________________________

Date: December 10, 2013




November 7, 2008 Revision